100 F.3d 110
96 Daily Journal D.A.R. 14,176
In re Thomas M. KELLY, Debtor.Chris OKOYE, Appellant,v.Thomas M. KELLY, Appellee.
No. 95-15931.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 19, 1996.Decided Nov. 25, 1996.

1
William A. Kent, Irvine, CA, for appellant.


2
Howard S. Nevins and Thomas Griffin, Jr., Hefner, Stark & Marois, LLP, Sacramento, CA, for appellee.


3
Appeal from the Ninth Circuit Bankruptcy Appellate Panel, Volinn, Ollason, and Russell, Judges Presiding.  BAP No. EC-94-02064-RoV.


4
Before:  BEEZER and THOMPSON, Circuit Judges, and GILLMOR, District Judge.*

ORDER

5
On August 30, 1994, the bankruptcy court entered an order that a state court judgment debt owed by the debtor/appellee Thomas M. Kelly to the appellant Chris Okoye was nondischargeable under 11 U.S.C. § 523(a)(6).  The Bankruptcy Appellate Panel for the Ninth Circuit (the BAP), in a published opinion, reversed.  Kelly v. Okoye (In re Kelly), 182 B.R. 255 (9th Cir.  BAP 1995).


6
The issue in this appeal is whether collateral estoppel applies to preclude Kelly from asserting, in Okoye's adversary proceeding in the bankruptcy court, that the state court judgment debt did not result from any willful or malicious injury to Okoye.


7
We hold that collateral estoppel is inapplicable, and affirm the BAP's reversal of the bankruptcy court's judgment for the reasons given by the BAP in its published opinion.


8
The BAP is AFFIRMED.  The judgment of the bankruptcy court is REVERSED.  This case is remanded to the BAP for remand to the bankruptcy court for further proceedings consistent with the BAP's published opinion.



*
 Honorable Helen Gillmor, District Judge for the District of Hawaii, sitting by designation